DETAILED ACTION
This office action is in response to the application filed on 10/25/2021.
Claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.












17509298
16263799
1. A method for programmatically managing email data integration between an external email resource and a group-based communication system comprising: associating an external email resource with an email address, a first group-based communication system user, and a first group-based communication system user identifier; receiving an external communication object from the external email resource; parsing the external communication object to identify external communication contextual data; querying a group-based communication system data corpus to identify prioritization data, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; generating a prioritization weight estimate for the prioritization data; determining a prioritization score for the external communication object based on the prioritization weight estimate; transmitting the external communication object to a client device associated with the first group-based communication system user identifier when the prioritization score exceeds a prioritization score threshold; and rendering the external communication object for display in a first user email message interface within a group-based communication system interface to allow the first group-based communication system user to view the external communication object within the group-based communication system.
12. (Currently Amended) A computer-implemented method for programmatically managing email data integration between an external email resource associated with a first group-based communication system user and a group-based communication system associated with an entity and configured to support a plurality of group-based communication system users associated with the entity, said group-based communication system comprising: a plurality of group-based communication interfaces, and a plurality of group-based communication channels accessible via each of the group- based communication interfaces, wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels, wherein each of the plurality of group-based communication channels is associated with at least one of a plurality of organization groups associated with the entity, wherein each of the plurality of group-based communication channels includes a graph- based knowledge representation data structure applied to a group-based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels, and wherein at least one of the plurality of organization groups includes at least one of the plurality of group-based communication system users associated with the entity, wherein the group-based communication system is a different type of communication than email, the method comprising: receiving an external communication object from the external email resource, wherein the external email resource is associated with an email address, wherein the email address is associated with a first group-based communication system user identifier, wherein the first group-based communication system user identifier is associated with the first group-based communication system user; parsing the external communication object to identify external communication contextual data; identifying prioritization data by querying the group-based communication system data corpus, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; determining a prioritization score for the external communication object; and in an instance where the prioritization score exceeds a prioritization score threshold, transmitting the external communication object, received from the external email resource, to a client device associated with the first group-based communication system user identifier, wherein the external communication object is renderable for display in a first user email message interface within at least one group-based communication interface of the plurality of group-based communication interfaces to allow the first group-based communication system user associated with the first group-based communication system user identifier to view the external communication object in the first user email message interface wherein parsing the external communication object comprises: generating a prioritization weight estimate for the prioritization data; and determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data.
2. The method of claim 1, further comprising: allowing the first group-based communication system user to access a plurality of group- based communication channels via the group-based communication system interface.
12. (Currently Amended) A computer-implemented method for ... and a plurality of group-based communication channels accessible via each of the group-based communication interfaces, wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels...
3. The method of claim 1, further comprising: applying a graph-based knowledge representation data structure to the group-based communication system data corpus to determine a user's associations to each of a plurality of group-based communication channels.
12. wherein each of the plurality of group-based communication channels includes a graph- based knowledge representation data structure applied to a group-based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels
4. The method of claim 1, further comprising: allowing the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels.
12. wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels,
5. The method of claim 1, further comprising: determining the prioritization score for the external communication object further based on the external communication contextual data.
12. determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data
6. The method of claim 1, wherein the prioritization weight estimate comprises a plurality of topic-related weights corresponding to a topic work graph determined from the group-based communication system data corpus.
14. (Previously Presented) The method of claim 12, wherein the prioritization weight estimate comprises a plurality of topic-related weights, for the prioritization data corresponding to a topic work graph determined from the group-based communication system data corpus.
7. The method of claim 1, wherein the prioritization weight estimate comprises a plurality of user-related weights corresponding to a user work graph determined from the group-based communication system data corpus.
15. (Previously Presented) The method of claim 12, wherein the prioritization weight estimate comprises a plurality of user-related weights, for the prioritization data corresponding to a user work graph determined from the group-based communication system data corpus.
8. An apparatus for programmatically managing email data integration between an external email resource and a group-based communication system comprising at least one processor, and at least one memory having computer-executable instructions thereon, said computer-executable instructions configured to, when executed by the at least one processor, cause the apparatus to: associate an external email resource with an email address, a first group-based communication system user, and a first group-based communication system user identifier; receive an external communication object from the external email resource; parse the external communication object to identify external communication contextual data; query a group-based communication system data corpus to identify prioritization data, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; generate a prioritization weight estimate for the prioritization data; determine a prioritization score for the external communication object based on the prioritization weight estimate; transmit the external communication object to a client device associated with the first group-based communication system user identifier when the prioritization score exceeds a prioritization score threshold; and 47render the external communication object for display in a first user email message interface within a group-based communication system interface to allow the first group-based communication system user to view the external communication object within the group-based communication system.
1. An apparatus for programmatically managing email data integration between an external email resource associated with a first group-based communication system user and a group-based communication system associated with an entity and configured to support a plurality of group-based communication system users associated with the entity, said group-based communication system comprising: a plurality of group-based communication interfaces, and a plurality of group-based communication channels accessible via each of the group-based communication interfaces, wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels, wherein each of the plurality of group-based communication channels is associated with at least one of a plurality of organization groups associated with the entity, wherein each of the plurality of group-based communication channels includes a graph-based knowledge representation data structure applied to a group- based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels, wherein at least one of the plurality of organization groups includes at least one of the plurality of group-based communication system users associated with the entity, wherein the group-based communication system is a different type of communication than email, the apparatus comprising: at least one processor, and at least one memory having computer coded instructions therein, with the computer coded instructions configured to, when executed by the at least one processor, cause the apparatus to: receive an external communication object from the external email resource, wherein the external email resource is associated with an email address, wherein the email address is associated with a first group-based communication system user identifier, wherein the first group-based communication system user identifier is associated with the first group-based communication system user; parse the external communication object to identify external communication contextual data; identify prioritization data by querying [[a]] the group-based communication system data corpus, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; determine a prioritization score for the external communication object; and in an instance where the prioritization score exceeds a prioritization score threshold, transmit the external communication object, received from the external email resource, to a client device associated with the first group-based communication system user identifier, wherein the external communication object is renderable for display in a first user email message interface within at least one group-based communication interface of the plurality of group-based communication interfaces to allow the first group-based communication system user associated with the first group-based communication system user identifier to view the external communication object in the first user email message interface, wherein parsing the external communication object comprises: generating a prioritization weight estimate for the prioritization data; and determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data.
9. The apparatus of claim 8, further configured to: allow the first group-based communication system user to access a plurality of group- based communication channels via the group-based communication system interface.  
1… wherein the external communication object is renderable for display in a first user email message interface within at least one group-based communication interface of the plurality of group-based communication interfaces to allow the first group-based communication system user associated with the first group-based communication system user identifier to view the external communication object in the first user email message interface ...
10. The apparatus of claim 8, further configured to: apply a graph-based knowledge representation data structure to the group-based communication system data corpus to determine a user's associations to each of a plurality of group-based communication channels.
1… wherein each of the plurality of group-based communication channels includes a graph- based knowledge representation data structure applied to a group-based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels
11. The apparatus of claim 8, further configured to: allow the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels.
1... wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels,
12. The apparatus of claim 8, further configured to: 48determine the prioritization score for the external communication object further based the external communication contextual data.
1... determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data
13. The apparatus of claim 8, wherein the prioritization weight estimate comprises a plurality of topic-related weights corresponding to a topic work graph determined from the group-based communication system data corpus.
3. The apparatus of claim 1, wherein the prioritization weight estimate comprises a plurality of topic-related weights for the prioritization data corresponding to a topic work graph determined from the group-based communication system data corpus.
14. The apparatus of claim 8, wherein the prioritization weight estimate comprises a plurality of user-related weights corresponding to a user work graph determined from the group-based communication system data corpus.
4. The apparatus of claim 1, wherein the prioritization weight estimate comprises a plurality of user-related weights for the prioritization data corresponding to a user work graph determined from the group-based communication system data corpus.
15. A computer-readable media storing computer-executable instructions, that when executed by a processor perform a method for programmatically managing email data integration between an external email resource and a group-based communication system, said method comprising: associating an external email resource with an email address, a first group-based communication system user, and a first group-based communication system user identifier; receiving an external communication object from the external email resource; parsing the external communication object to identify external communication contextual data; querying a group-based communication system data corpus to identify prioritization data, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; generating a prioritization weight estimate for the prioritization data; determining a prioritization score for the external communication object based on the prioritization weight estimate; transmitting the external communication object to a client device associated with the first group-based communication system user identifier when the prioritization score exceeds a prioritization score threshold; and rendering the external communication object for display in a first user email message interface within a group-based communication system interface to allow the first group-based communication system user to view the external communication object within the group-based communication system.
12. (Currently Amended) A computer-implemented method for programmatically managing email data integration between an external email resource associated with a first group-based communication system user and a group-based communication system associated with an entity and configured to support a plurality of group-based communication system users associated with the entity, said group-based communication system comprising: a plurality of group-based communication interfaces, and a plurality of group-based communication channels accessible via each of the group- based communication interfaces, wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels, wherein each of the plurality of group-based communication channels is associated with at least one of a plurality of organization groups associated with the entity, wherein each of the plurality of group-based communication channels includes a graph- based knowledge representation data structure applied to a group-based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels, and wherein at least one of the plurality of organization groups includes at least one of the plurality of group-based communication system users associated with the entity, wherein the group-based communication system is a different type of communication than email, the method comprising: receiving an external communication object from the external email resource, wherein the external email resource is associated with an email address, wherein the email address is associated with a first group-based communication system user identifier, wherein the first group-based communication system user identifier is associated with the first group-based communication system user; parsing the external communication object to identify external communication contextual data; identifying prioritization data by querying the group-based communication system data corpus, the group-based communication system data corpus comprising group-based communication messaging data, group-based communication channel data, and group-based communication work object data; determining a prioritization score for the external communication object; and in an instance where the prioritization score exceeds a prioritization score threshold, transmitting the external communication object, received from the external email resource, to a client device associated with the first group-based communication system user identifier, wherein the external communication object is renderable for display in a first user email message interface within at least one group-based communication interface of the plurality of group-based communication interfaces to allow the first group-based communication system user associated with the first group-based communication system user identifier to view the external communication object in the first user email message interface wherein parsing the external communication object comprises: generating a prioritization weight estimate for the prioritization data; and determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data.
16. The media of claim 15, the method further comprising: allowing the first group-based communication system user to access a plurality of group- based communication channels via the group-based communication system interface.
12. (Currently Amended) A computer-implemented method for ... wherein the external communication object is renderable for display in a first user email message interface within at least one group-based communication interface of the plurality of group-based communication interfaces to allow the first group-based communication system user associated with the first group-based communication system user identifier to view the external communication object in the first user email message interface ...
17. The media of claim 15, the method further comprising: applying a graph-based knowledge representation data structure to the group-based communication system data corpus to determine a user's associations to each of a plurality of group-based communication channels.
12. wherein each of the plurality of group-based communication channels includes a graph- based knowledge representation data structure applied to a group-based communication system data corpus that represents a user's associations to each of the plurality of group-based communication channels
18. The media of claim 15, the method further comprising: allowing the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels.
12. wherein each of the plurality of group-based communication system users may choose to join at least one of the plurality of group-based communication channels,
19. The media of claim 15, the method further comprising: determining the prioritization score for the external communication object further based on the external communication contextual data.
12. determining the prioritization score for the external communication object based on the generated prioritization weight estimate and the external communication contextual data
20. The media of claim 15, wherein the prioritization weight estimate comprises a plurality of topic-related weights corresponding to a topic work graph determined from the group-based communication system data corpus or a plurality of user-related weights corresponding to a user work graph determined from the group-based communication system data corpus.
14. (Previously Presented) The method of claim 12, wherein the prioritization weight estimate comprises a plurality of topic-related weights, for the prioritization data corresponding to a topic work graph determined from the group-based communication system data corpus.



Claims 1-7, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, and 15 of U.S. Patent No. 11,159,476. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1-7 they are fully anticipated by claims 12, 14, and 15 of U.S. Patent No. 11,159,476.
Regarding Claims 15-20, they recite all of the same limitations as claims 1-7 but written in A computer-readable media storing computer-executable instructions, that when executed by a processor perform the method of claims 1-7 (U.S. Patent No. 11,159,476, column 21 lines 20-35 describes a non computer readable medium configuration for this invention. ), therefore the double patenting rejection of claims 1-7 applies equally as well to that of claims 15-20.

Claims 8-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11,159,476. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every step is recited in claims 1, 3, and 4, although these claims recite additional limitations beyond that of claims 8-14.
Regarding Claim 8-14 they are fully anticipated by claims 1, 3, and 4 of U.S. Patent No. 11,159,476.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards signals per se.  Claim 15 recites in part “A computer-readable media storing computer-executable instructions” without language that would exclude signals. Therefore claims 15-20 are directed towards signals per se. Examiner suggests incorporating language such as “non-transitory” solve this issue.
Claims 16-20 do not solve the deficiencies of claim 15 and are also rejected under the same rationale as they depend on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9, 12-16, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herger et al. (hereinafter Herger, US 2017/0063736 A1) in view of Sundelin et al. (hereinafter Sundelin, US 2012/0143798 A1).
Regarding Claim 1, Herger discloses A method for programmatically managing email data integration (Herger: para.0023 “The email server 120 is a communication apparatus that receives email messages from one or more email clients and directs the email messages to the email clients according destinations specified by the email messages”) between an external email resource (Herger: para.0019 Fig. 1 email client 110, Examiner note: applicant para.0051 has defined external email resources to be email types such as office 354, gmail and yahoo mail.)
 and a group-based communication system (Herger: Fig. 1 email server 120, para.0023 “The email server 120 is a communication apparatus that receives email messages from one or more email clients and directs the email messages to the email clients according destinations specified by the email messages” an email server is a group based communication system)
 comprising: 
associating an external email resource with an email address (Herger: para.0035 “For example, the sender's email client 110 sends the email message 112 to the email server 130, as shown at blocks 505.” the senders email client is associated with the email address of this email.), 
a first group-based communication system user, and a first group-based communication system user identifier; 
receiving an external communication object from the external email resource (Herger: para.0035 “For example, the sender's email client 110 sends the email message 112 to the email server 130, as shown at blocks 505.” email message, the object, is received by the email server 130 from email client 110, the external email resource.); 
parsing the external communication object to identify external communication contextual data (Herger: para.0048 “. For example, the email client 130 (or the email server 120) identifies email messages with attachments, and determines “topic” of the attachments based on email text, which is used as “annotation” of the attachment.” and para.0026 “For example the email server 120 analyzes text from the email messages 126 using Latent Dirichlet Analysis (LDA) and Latent Semantic Analysis (LSA) to construct the topic map 122.” the text of the email message is used to determine the topic, the contextual data, of the message.); 
querying a group-based communication system data corpus to identify prioritization data (Herger: para.0036 “The relevance score of the email message 112 is calculated based on the topic map 122 and the author map 124.” topic map and author map are part of a group based communication system data corpus.  Under broadest reasonable interpretation, the group based communication system data corpus is a set of information this group based communication system.  The information described in para.0025, and para.0027, which are used to create the topic and author map, and the topic/author map themselves together are the data corpus.), 
the group-based communication system data corpus comprising group-based communication messaging data (Herger: para.0028 “ For example, using social network analyses, individual author of each email message are represented as nodes and the connections between all authors as edges to construct the author map 124. The edge between each user in the author map 124 is assigned a weight. The edge between a first user and a second user is assigned a weight based on for example, a frequency of communication between the two users” frequency of communication is group-based communication messaging data), 
group-based communication channel data (Herger: para.0037 “In another example, the author map connection identifies a link between organizational roles of the (and/or receiver) and the third user respectively…. The sender may restrict the email server 120 from sending the email message 112 to the third user's email client 140. For example, the sender may setup access rights of the email message 112. The access rights indicate specific users that can access the email message 112. Accordingly, in the above case if the CEO restricted the email message 112 only for the CFO, the email server 120 does not send the email message to the CMO, rather only to the CFO as specified by the email message 112” restriction information would define a “channel” of users which have access to this email.), 
and group-based communication work object data (Herger: para.0025 “The topic map 122 represents information using topics as nodes. A topic represents any concept, such as people, countries, organizations, individual files, events, or any other such topic that may be an overarching subject of an email message. “ topic map includes information regarding organizations, files, events, subjects of emails.  Examiner note: applicant spec describes work object to be “a file object, a call object, a task object, an event object, a message object, a notification object, or an email object” in para.0046, therefore work object data, is data about these objects.); 
determining a prioritization score for the external communication object (Herger: para.0035 “In addition, the email server 120 calculates, for the email message 112, a relevance score corresponding to a third use, as shown at block 515.”)
transmitting the external communication object to a client device associated with the first group-based communication system user identifier when the prioritization score exceeds a prioritization score threshold (Herger: para.0035 “As shown at decision block 520, it is determined if the relevance score is greater than a predetermined threshold. If so, the email server 120 marks the email message 112. Alternatively or in addition, the email server 120 sends the email message 112 to the third user's email client 140, as shown at block 525.”); and 
rendering the external communication object for display in a first user email message interface (Herger: Fig.6 620) within a group-based communication system interface (Herger: Fig6:600)  to allow the first group-based communication system user (Herger: para.0040 the user who is a recipient)  to view the external communication object (Herger: para.0039 attachment) within the group-based communication system (Herger: para.0039 “For example, FIG. 6 illustrates an example user interface for a user to access an email attachment of another user”, Fig. 6 shows emails displayed in interface 620.).
However Herger does not explicitly disclose generating a prioritization weight estimate for the prioritization data; determining a prioritization score for the external communication object based on the prioritization weight estimate.
Sundelin discloses generating a prioritization weight estimate (Sundelin: para.0024 weight) for the prioritization data (Sundelin: para.0024 “In example embodiments, the recipient-specific model data includes a plurality of item features (e.g., corresponding to item features extracted by the parse module 110), each of which are assigned a weight that embodies an indication of whether the recipient tends to associate importance or unimportance with a respective item feature.” each item feature is given a weight); 
determining a prioritization score (Sundelin: para.0028 overall importance weight) for the external communication object (Sundelin: para.0028 email message) based on the prioritization weight estimate (Sundelin: para.0024 weight) (Sundelin: para.0024 item features extracted from email) (Sundelin: “In example embodiments, the recipient-specific model data includes a plurality of item features (e.g., corresponding to item features extracted by the parse module 110), each of which are assigned a weight that embodies an indication of whether the recipient tends to associate importance or unimportance with a respective item feature.” para.0028 “An example application of an importance model includes calculating an overall importance weight of a new e-mail message, and then determining whether or not the e-mail message is important to the recipient based on the calculated importance weight.” each individual weight is used to determine an overall weight).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Herge with Sundelin in order to incorporate generating a prioritization weight estimate for the prioritization data; determining a prioritization score for the external communication object based on the prioritization weight estimate.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating issues related to large volumes of incoming electronic communications (Sundelin: abstract).

Regarding Claim 2, Herger-Sundelin discloses claim 1 as set forth above.
Herger further discloses allowing the first group-based communication system user to access a plurality of group- based communication channels via the group-based communication system interface (Examiner notes: applicants specification para.0029 describes a communication channel to be “e.g., group-based communication channels may represent departments, geographic locations such as offices, product lines, user interests, topics, issues, and/or the like” therefore any segmentation of messages based on these examples is a communication channel.  Herger: para.0040 and Fig.6 600, “The first part 610 may display the email chains that are filtered based on the topic map 122 and the author map 124. The user may select an email chain in the first part 610 to view the email messages included in the email chain.”  each email chain is a communication channel representing the topic of the title of each email chain, such as “team lunch next week- where to go?” and “possible morale event”)

Regarding Claim 5, Herger-Sundelin discloses claim 1 as set forth above.
Herger further discloses determining the prioritization score for the external communication object further based on the external communication contextual data (Herger: para.0048 “. For example, the email client 130 (or the email server 120) identifies email messages with attachments, and determines “topic” of the attachments based on email text, which is used as “annotation” of the attachment.” and para.0026 “For example the email server 120 analyzes text from the email messages 126 using Latent Dirichlet Analysis (LDA) and Latent Semantic Analysis (LSA) to construct the topic map 122.” the text of the email message is used to determine the topic, the contextual data, of the message. para.0036 “The relevance score of the email message 112 is calculated based on the topic map 122 and the author map 124.” topic map and author map are part of a group based communication system data corpus.  Under broadest reasonable interpretation, the group based communication system data corpus is a set of information this group based communication system.  The information described in para.0025, and para.0027, which are used to create the topic and author map, and the topic/author map themselves together are the data corpus).

Regarding Claim 6 Herger-Sundelin discloses claim 1 as forth above. 
Herger further discloses a topic work graph determined from the group-based communication system data corpus (Herger: para.0025 “The email server 120 analyzes the email messages 126 that the email server 120 helps to transmit. For example, the email server 120 generates a topic map 122. The topic map 122 represents information using topics as nodes. A topic represents any concept, such as people, countries, organizations, individual files, events, or any other such topic that may be an overarching subject of an email message. The topic map 122 includes associations, representing relationships between topics. The topic map 122 may also include occurrences, representing information resources relevant to a particular topic.” Topic map is created based on stored email messages 126, which are part of the data corpus on the system.).
However Herger does not explicitly disclose wherein the prioritization weight estimate comprises a plurality of topic-related weights corresponding to a topic work graph determined from the group-based communication system data corpus.
Sundelin discloses wherein the prioritization weight estimate comprises a plurality of topic-related weights for the prioritization data corresponding to historical data (Sundelin para.0024 “For example, if the recipient tends to read e-mail messages sent from a supervisor and tends to ignore e-mail messages sent from an automated service, an item feature within the model data for the recipient associated with the supervisor might include a weighting factor greater that an item feature associated with the automated service. In general, a weight or weighting factor can include any form of quantitative measure such as a numerical value, a threshold, and others. For example, the item feature associated with the supervisor as discussed above might include a weight of "7," whereas the item feature associated with the automated service might include a weight of "3."” wherein the supervisor and automated service are topics, and the weight is based on the users historical interaction with these features).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Herger with Sundelin in order to incorporate wherein the prioritization weight estimate comprises a plurality of topic-related weights for the prioritization data corresponding to historical data.  As the topic/author map in Herger contains various weights between nodes, such as in para.0028, it would have been obvious to combine and use the weight information in the topic maps to generate the prioritization weight estimates in Sundelin in combination.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating issues related to large volumes of incoming electronic communications (Sundelin: abstract).

Regarding Claim 7, Herger-Sundelin discloses claim 1 as set forth above.
Herger further discloses a user work graph determined from the group-based communication system data corpus (Herger: para.0027 “ The email server 120 analyzes the user accounts 128 to generate an author map 124.” the author map is determined based on use account information).
However Herger does not explicitly disclose wherein the prioritization weight estimate comprises a plurality of user-related weights corresponding to a user work graph determined from the group-based communication system data corpus.
Sundelin discloses wherein the prioritization weight estimate comprises a plurality of user-related weights for the prioritization data corresponding to historical data (Sundelin para.0024 “For example, if the recipient tends to read e-mail messages sent from a supervisor and tends to ignore e-mail messages sent from an automated service, an item feature within the model data for the recipient associated with the supervisor might include a weighting factor greater that an item feature associated with the automated service. In general, a weight or weighting factor can include any form of quantitative measure such as a numerical value, a threshold, and others. For example, the item feature associated with the supervisor as discussed above might include a weight of "7," whereas the item feature associated with the automated service might include a weight of "3."” wherein the supervisor and automated service are user related weights, and the weight is based on the users historical interaction with these features).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Herger with Sundelin in order to incorporate wherein the prioritization weight estimate comprises a plurality of user-related weights for the prioritization data corresponding to historical data.  As the topic/author map in Herger contains various weights between nodes, such as in para.0028, it would have been obvious to combine and use the weight information in the topic maps to generate the prioritization weight estimates in Sundelin in combination.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of mitigating issues related to large volumes of incoming electronic communications (Sundelin: abstract).
 
Regarding Claims 8-9, 12-14, they teach the same steps as claims 1-2, 5-7 but in a An apparatus for programmatically managing email data integration between an external email resource and a group-based communication system comprising at least one processor, and at least one memory having computer-executable instructions thereon, said computer-executable instructions configured to, when executed by the at least one processor, cause the apparatus to (Herger: para.0004, apra.0058).  Therefore the supporting rationale for the rejections of claims 1-2, and 5-7 apply equally as well to that of claims 8-9, 12-14.

Regarding Claims 15-16, and 19-20, they teach the same steps as claims 1-2 and 5-7 but in A computer-readable media storing computer-executable instructions, that when executed by a processor perform a method for programmatically managing email data integration between an external email resource and a group-based communication system, said method comprising(Herger: para.0004, apra.0058). Therefore the supporting rationale for the rejections of claims 1-2, and 5-7 apply equally as well to that of claims 15-16, and 19-20.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herger et al. (hereinafter Herger, US 2017/0063736) in view of Sundelin et al. (hereinafter Sundelin, US 2012/0143798 A1) in view of Hogeg et al. (hereinafter Hogeg,US 2016/0014063 A1).
Regarding Claim 3, Herger-Sundelin discloses claim 1 as set forth above.
However Herger-Sundelin does not explicitly disclose applying a graph-based knowledge representation data structure to the group-based communication system data corpus to determine a user's associations to each of a plurality of group-based communication channels.
Hogeg discloses applying a graph-based knowledge representation data structure (Hogeg: para.0051 table) to the group-based communication system data corpus (Under broadest reasonable interpretation, the group based communication system data corpus is a set of information this group based communication system.  The information described in para.0025, and para.0027, which are used to create the topic and author map, and the topic/author map themselves together are the data corpus. so generally the information regarding authors of messages, which in this case is all of the user and communication IDs ) 
to determine a user's associations to each of a plurality of group-based communication channels (Hogeg: para.0051 “As shown at 104, the message is forwarded to the transmission interface of the client application 301, for example to the wireless network or cellular communication card of the client terminal 302 which sends the message via a wireless connection to the routing server 303, for example via a network interface 312. The message is optionally documented, for example a conversation ID is now associated with the user ID in a log. For example, Table 1 is an exemplary table comprising records documenting user IDs in association with conversation IDs and with target non application users (NAU):”  users associations to conversations are mapped in a table.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Herger-Sundelin with Hogeg in order to incorporate applying a graph-based knowledge representation data structure to the group-based communication system data corpus to determine a user's associations to each of a plurality of group-based communication channels.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of keeping track of user memberships to conversations and routing messages (Hogeg: para.0051).

Regarding Claims 10 and 17 they do not teach nor further define over the limitations of claim 3, therefore the supporting rationale for the rejection of claim 3 applies equally as well to that of claims 10 and 17.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herger et al. (hereinafter Herger, US 2017/0063736) in view of Sundelin et al. (hereinafter Sundelin, US 2012/0143798 A1) in view of Bay et al. (hereinafter Bay, US 2018/0260782 A1).

Regarding Claim 4, Herger-Sunedelin discloses claim 1 as set forth above.
However Herger-Sundelin does not explicitly disclose allowing the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels.
Bay discloses allowing the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels (Bay: Fig. 8, para.0116 “FIG. 8 is a diagram that illustrates a GUI 800 displaying a division chat panel 810, according to an embodiment. FIG. 8 is an example interface enabling a user to interact with a chat panel 810. In an embodiment, the user is subscribed to the “accounting” division and may receive messages from the accounting chat panel 810. For example, the user may select the “accounting” division from a list of divisions 820. The graphical user interface may then display a chat panel 810 corresponding to the “accounting” division. The chat panel 810 may display messages from administrators of chat panel 810. In an embodiment, an administrator of a division may utilize chat panel 810 to deliver announcement messages to subscribers of chat panel 810.” by selecting the channel the user is subscribed to, he/she can join the channel. A secondary process of inviting a user to join an email channel is also disclosed in para.0138.);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Herger-Mody with Bay in order to incorporate allowing the first group-based communication system user to selectively join at least one of a plurality of group-based communication channels.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of integrating chat and email functionality in an enterprise results in a more optimized and effective way of messaging between employees (Bay: para.0002-para.0004).

Regarding Claims 11 and 18 they do not teach nor further define over the limitations of claim 4, therefore the supporting rationale for the rejection of claim 4 applies equally as well to that of claims 11 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et. al. US 2018/0336280 A1 Customized search based on user and team activities, Fig. 1 shows interfaces in 104 for channels, and DMs, and shows slackbot as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453